IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 431
                                           :
REAPPOINTMENT TO THE MINOR                 : MAGISTERIAL RULES DOCKET
COURT RULES COMMITTEE                      :


                                        ORDER

PER CURIAM
         AND NOW, this 21st day of December, 2018, Daniel G. Vitek, Esquire, Allegheny

County, is hereby reappointed as a member of the Minor Court Rules Committee for a

term of three years, commencing February 19, 2019.